Action by an infant to recover damages for personal injuries and by his father for expenses and loss of services. The infant was injured when he was struck by the door of an automobile, parked at the curb, which door was opened while he was riding a bicycle in the space between that automobile and a double-parked truck. Defendants Republic Battery Sales Co. Inc., and Hyman Klein separately appeal from a judgment entered upon a decision of an Official Referee against each of them and in favor of the infant for $30,000 and in favor of his father for $1,000. Judgment in favor of both plaintiffs reversed on the facts and new trial granted, with costs to appellants to abide the event, unless within ten days from entry of the order hereon, the infant plaintiff stipulate to reduce the amount of the award in his favor to $20,000, in which event the judgment as to both plaintiffs, as so reduced, is unanimously affirmed, without costs. The damages awarded to the infant plaintiff are excessive. Nolan, P. J., Wenzel, MacCrate, Beldock and Murphy, JJ., concur.